Citation Nr: 1435767	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for respiratory cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1952 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran provided testimony at a May 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal including VA treatment records dated from May 2012 to present.

The issue of an increased rating for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he developed respiratory cancer as result of exposure to herbicides in service.  The Board notes that the Veteran does not contend to have service in the Republic of Vietnam.  However, by his VA Form 9, the Veteran asserted that he was stationed in Ubon Thailand from 1972 to 1973 and that he inspected ammunition dumps and serviced aircraft that flew over Vietnam.  He also stated during his May 2014 hearing that his duties took him outside of the perimeter. 

In July 2012, the RO received a response that the dates of the Veteran's service in Vietnam could not be furnished and it was forwarded copies of relevant documents from the Veteran's service personnel records.  The RO did not inquire, from any source, as to whether the Veteran's unit was exposed to herbicides in Thailand or whether his duties placed him on or near the perimeters of a Thailand military base.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than Vietnam.  Thus, a remand is necessary in order to verify, pursuant to the VA Adjudication Procedure Manual, whether the Veteran was exposed to herbicides while in Thailand, to include any verification necessary through the Joint Service Records Research Center (JSRRC), as appropriate. 

In addition, it does not appear that a complete copy of the Veteran's service personnel records have been associated with the claims file.  Currently, the record only contains a copy of his DD 214 reflecting service from January 1974 to June 1978.

Also, a VA treatment record notes the Veteran was last seen in primary care in 2008; however, the earliest date of VA treatment records in the claims file is May 2012.  On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed respiratory cancer  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain copies of any outstanding records and associate them with the claims file, to specifically include VA treatment records dated in 2008.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The AOJ should also contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records.  If no additional records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided with notice of that fact.  In this regard, the AOJ should verify the dates of the Veteran's service in Thailand.

3. The AOJ should then take all action required by the VA Adjudication Manuel M21-MR with regard to claims involving claimed exposure to herbicides in Thailand during the Vietnam Era. 

If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification in an attempt to verify the nature of the Veteran's duties and whether such duties would have placed him near the perimeter of any base.  

All communications must be properly documented in the claims file.

4. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

